Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is hereby made of receipt and entry of the communication filed on Sept. 7, 2021. Claims 4, 8-10, 12-13, 19-20, 25-26, 28 and 29 are pending and currently considered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Applicant’s representative John Callahan on September 15, 2021.
The application has been amended as follows: 
Claim 4. (Currently Amended) A pharmaceutical composition or a kit, comprising: at least one Valosin containing protein (VCP) inhibitor; and at least one oncolytic virus, wherein the oncolytic virus is Alphavirus M1 (M1 virus) and the Valosin containing protein (VCP) inhibitor is selected from the group consisting of Eeyarestatin I, NMS-873, CB-5083, RNA interference fragment of VCP (siRNA) and a combination[[s]] thereof.

, wherein the oncolytic virus is Alphavirus M1 (M1 virus) and the Valosin containing protein (VCP) inhibitor is selected from the group consisting of Eeyarestatin I, NMS-873, CB-5083, RNA interference fragment of VCP (siRNA) and a combination[[s]] thereof.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Applicant presented evidence that the claimed invention produced synergistic effects which are considered unexpected. See pages 8-10 in Applicant’s response filed on Sept. 7, 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                                            Conclusion
Claims 4, 8-10, 12-13, 19-20, 25-26, 28 and 29 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIANXIANG (NICK) ZOU whose telephone number is (571)272-2850.  The examiner can normally be reached on Mon-Friday, 8:00 am - 4:30 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 

/NIANXIANG ZOU/Primary Examiner, Art Unit 1648